Notice of Pre-AIA  or AIA  Status
The present application, filed on or after September 29, 2017, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/06/21 has been entered.
Claims 1-23 are pending and are being considered.
Claims 1, 5, 8, 12, 16, 21 and 23 have been amended.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 and 01/28/2021 was filed after the mailing date of the application no. 15/721,133 on 09/29/2017.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to 103
	Applicants argument filled on 01/28/2021 have been fully considered and are not persuasive. 
In response to applicant’s arguments that during an interview held on 01/28/2021, the office agreed that proposed claims amendments would overcome the arts of record. The examiner notes that during the interview held on 01/28/2021, it was agreed that if the amended limitation “providing, to the nearby computing device, information that: causes the nearby computing device to enter a password for the wireless network into a password input field to enable the nearby computing device to access the wireless network” can be further clarified more specifically regarding “…..information that: causes…..”Then it appears to overcome the art. The examiner suggested to further clarify what is the information which will cause the password to be shared?  Because the term “information” is broad and An (i.e. primary reference) teaches it. An on [0037 and 0097] teaches matching the first identifying information and second identifying information (i.e. information causes the password to be shared) and if match is found then the login password of wireless network is permitted to be shared with device (i.e. to access wireless network). 
For more detail see rejection below.
Claim objection
Claim 1, 8, 16 and 21 recites the limitations “….information that: causes…” The examiner suggest to clarify the term “information” in view spec, because after receiving approval to share the password with nearby computing device, the password is shared with the nearby computing device to access the wireless network without requiring “information” which will enable the nearby computing device to input password in view of [0123 and 0134] of spec. See also on Fig 6 block 614 teaches providing to the nearby computing device for accessing the wireless network. The examiner suggest to amend/clarify claims in view of Fig 6-8.
                                               Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4, 6-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20160205087) in view of Alexander (US 20150278510) and further in view of Ziraknejad et al (hereinafter Ziraknejad) (US 10231128).

Regarding claim 1 An teaches a method for controlling access to a wireless network, the method comprising, at a computing device (An on [abstract] teaches method for managing and sharing wireless password from server);
receiving an [[encrypted]] request from a nearby computing device to access the wireless network, wherein the [[encrypted]] request includes user information associated with the nearby computing device (An on [0016-0018, 0037 and 0042] teaches a request from user terminal at the server to share with it the login password to access the wireless network. Further teaches the non-administrative/guest user uses a terminal to send a sharing request for the login password of a nearby authenticated wireless network. The wireless network login password sharing server will determine a nearby authenticated wireless network and send to the non-administrative/guest terminal that sent the sharing request the login password of the determined nearby authenticated wireless network. See on [0049] teaches the authentication request may additionally include information associated with the user and/or business information. See also on [0022 and 0030] teaches the authentication request includes identifying information of wireless network to wireless network login password sharing server);
determining, based on the user information included in the encrypted request, that the nearby computing device is known to the computing device  (An Fig 4 and text on [0044-0049 and 0065-0068] teaches a process of authenticating a terminal as an administrative terminal based on authentication request containing identifying information may also include information associated with the user and further based on the first identifying information matches the second identifying information and the newly configured login password matches the authentication code, the terminal is determined to be an administrative terminal);
receiving an approval for the nearby computing device to access the wireless network (An on [0018] teaches when a non-administrative or guest user desires to gain access to an authenticated wireless network (e.g., a wireless network for which the login password has been authorized to be shared by the wireless network login password sharing server. See on [0016] teaches wireless network requires a terminal to provide the correct login password before the terminal is permitted to log in to the network);
providing, to the nearby computing device, information that: causes the nearby computing device to enter a password for the wireless network into a password input field to enable the nearby computing device to access the wireless network(An on [0037 and 0097] teaches matching the first identifying information and second identifying information (i.e. information causes the password to be shared) and if match is found then the login password of wireless network is permitted to be shared with device (i.e. to access wireless network). See on [0022] teaches the administrative user would like to authorize the sharing of the login password of wireless network 30 with non-administrative/guest terminals. See also on [0031-0033] teaches receiving sharing authorization notification and share the login password of wireless network. See also on [0049] teaches sending an authentication request containing additional information which will enable sharing of the login password with other device to access wireless network).

An fails to explicitly teach and determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another, providing, to the nearby computing device, information that: causes the nearby computing device to enter a password for the wireless network into a password input field to (Alexander on [0008 and 0017] teaches A shared password may not be visible to the shared-with user (i.e. format of password which is not visible to user). This can prevent a shared-with user from further sharing the password with another. See on [0024] teaches the shared credentials may or may not be visible on the mobile devices of Users B-D. In this way, a user with whom the credential has been shared cannot share it with another user who may not be authorized. See on [0027] teaches the user may also set conditions for sharing the password via an interface provided by the social network provider or via an interface provided by an application on the user's device itself. When the conditions are met, the device can directly share the credential with one or more other users, or send a message to the server to cause the server to share the credential with authorized other users (i.e. indicating user can not directly share password without condition being met)).
Although the combination of An and Alexander teaches device satisfying proximity threshold, but the combination fails to explicitly teach receiving an encrypted request, and determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another, however Ziraknejad from analogous art teaches receiving an encrypted request (Ziraknejad on [Col 3 line 44-60] teaches receiving encrypted form of password and determining a signal strength of the wireless link between the first electronic device and the second electronic device; determining that the signal strength satisfies a threshold level, wherein the threshold level corresponds to distance to automatically restrict access to the first electronic device);
 and determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another (Ziraknejad [Col 3 line 20-30 and Col 60-67] teaches in response to receiving the message from the second electronic device, determining a signal strength of the wireless link between the first electronic device and the second electronic device; and determining that the signal strength satisfies a threshold level, wherein the threshold level corresponds to sufficient proximity to allow access to the first electronic device based on the presence of the second electronic device. Providing the password (i.e. encrypted request) is based at least in part on determining that the signal strength satisfies the threshold level. See also on [Col 8 line 30-50] teaches the device 110 may be considered to be in proximity to the resource 120 when a distance or measure indicative of distance satisfies a predetermined threshold, GPS data or WI-FI triangulation data for one or both devices 110, 120 can be used to verify that the distance between the devices 110, 120 is less than or equal to a maximum distance threshold. This thresholds that are used to determine whether proximity has been achieved may be set by the system provider or an administrator. See also on [Col 20 line 40-60] teaches The first electronic device receives, over the wireless communication link, a message from a second electronic device, e.g., device 110, that is in proximity to the first electronic device. If the first electronic device determines that the threshold is satisfied, and thus that the minimum level of proximity is achieved, the process continues. If the first electronic device determines that the threshold is not satisfied, and thus the second electronic device is too far away).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ziraknejad into the combined teaching of An and Alexander by having proximity strength threshold satisfied between two devices. One would be motivated to do so in order to grant access to a user based on the proximity of trusted device and a user can automatically unlock or otherwise obtain access to a resource by simply bringing a trusted device in proximity of the resource (Ziraknejad on [Col 1 line 20-25 and Col 6 line 15-25]).

8 An teaches a computing device configured to control access to a wireless network, the computing device comprising (An on [0004] teaches device for managing and sharing password to access wireless network); 
at least one processor; and at least one memory storing instructions, that when executed by the at least one processor, cause the computing device to (An on [0014] teaches a device having a processor to executes instruction stored on memory. See also Fig 6 and text on [0102-0104] teaches a processor to execute instruction stored on memory);P34946US1/27520US.13Amendment submitted with RCE Application No. 15/721,133 
receive an [[encrypted]] request from a nearby computing device to access the wireless network, wherein the [[encrypted]] request includes user information associated with the nearby computing device (An on [0016-0018, 0037 and 0042] teaches a request from user terminal at the server to share with it the login password to access the wireless network. Further teaches the non-administrative/guest user uses a terminal to send a sharing request for the login password of a nearby authenticated wireless network. The wireless network login password sharing server will determine a nearby authenticated wireless network and send to the non-administrative/guest terminal that sent the sharing request the login password of the determined nearby authenticated wireless network. See on [0049] teaches the authentication request may additionally include information associated with the user and/or business information. See also on [0022 and 0030] teaches the authentication request includes identifying information of wireless network to wireless network login password sharing server);
determine, based on the user information included in the encrypted request, that the nearby computing device is known to the computing device  (An Fig 4 and text on [0044-0049 and 0065-0068] teaches a process of authenticating a terminal as an administrative terminal based on authentication request containing identifying information may also include information associated with the user and further based on the first identifying information matches the second identifying information and the newly configured login password matches the authentication code, the terminal is determined to be an administrative terminal);
receive an approval for the nearby computing device to access the wireless network (An on [0018] teaches when a non-administrative or guest user desires to gain access to an authenticated wireless network (e.g., a wireless network for which the login password has been authorized to be shared by the wireless network login password sharing server. See on [0016] teaches wireless network requires a terminal to provide the correct login password before the terminal is permitted to log in to the network);
providing, to the nearby computing device, information that: causes the nearby computing device to enter a password for the wireless network into a password input field to enable the nearby computing device to access the wireless network (An on [0037 and 0097] teaches matching the first identifying information and second identifying information (i.e. information causes the password to be shared) and if match is found then the login password of wireless network is permitted to be shared with device (i.e. to access wireless network). See on [0022] teaches the administrative user would like to authorize the sharing of the login password of wireless network 30 with non-administrative/guest terminals. See also on [0031-0033] teaches receiving sharing authorization notification and share the login password of wireless network. See also on [0049] teaches sending an authentication request containing additional information which will enable sharing of the login password with other device to access wireless network).
An fails to explicitly teach and determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another and prevents the nearby computing device from providing the password to other computing devices, however Alexander from analogous art teaches and prevents the nearby computing device from providing the password to other computing devices (Alexander on [0008 and 0017] teaches A shared password may not be visible to the shared-with user (i.e. format of password which is not visible to user). This can prevent a shared-with user from further sharing the password with another. See on [0024] teaches the shared credentials may or may not be visible on the mobile devices of Users B-D. In this way, a user with whom the credential has been shared cannot share it with another user who may not be authorized. See on [0027] teaches the user may also set conditions for sharing the password via an interface provided by the social network provider or via an interface provided by an application on the user's device itself. When the conditions are met, the device can directly share the credential with one or more other users, or send a message to the server to cause the server to share the credential with authorized other users (i.e. indicating user can not directly share password without condition being met)).
Although the combination of An and Alexander teaches device satisfying proximity threshold, but the combination fails to explicitly teach receiving an encrypted request, and determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another, however Ziraknejad from analogous art teaches receiving an encrypted request (Ziraknejad on [Col 3 line 44-60] teaches receiving encrypted form of password and determining a signal strength of the wireless link between the first electronic device and the second electronic device; determining that the signal strength satisfies a threshold level, wherein the threshold level corresponds to distance to automatically restrict access to the first electronic device);
 and determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another (Ziraknejad [Col 3 line 20-30 and Col 60-67] teaches in response to receiving the message from the second electronic device, determining a signal strength of the wireless link between the first electronic device and the second electronic device; and determining that the signal strength satisfies a threshold level, wherein the threshold level corresponds to sufficient proximity to allow access to the first electronic device based on the presence of the second electronic device. Providing the password (i.e. encrypted request) is based at least in part on determining that the signal strength satisfies the threshold level. See also on [Col 8 line 30-50] teaches the device 110 may be considered to be in proximity to the resource 120 when a distance or measure indicative of distance satisfies a predetermined threshold, GPS data or WI-FI triangulation data for one or both devices 110, 120 can be used to verify that the distance between the devices 110, 120 is less than or equal to a maximum distance threshold. This thresholds that are used to determine whether proximity has been achieved may be set by the system provider or an administrator. See also on [Col 20 line 40-60] teaches The first electronic device receives, over the wireless communication link, a message from a second electronic device, e.g., device 110, that is in proximity to the first electronic device. If the first electronic device determines that the threshold is satisfied, and thus that the minimum level of proximity is achieved, the process continues. If the first electronic device determines that the threshold is not satisfied, and thus the second electronic device is too far away).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ziraknejad into the combined teaching of An and Alexander by having proximity strength threshold satisfied between two devices. One would be motivated to do so in order to grant access to a user based on the proximity of trusted device and a user can automatically unlock or otherwise obtain access to a resource by simply bringing a trusted device in proximity of the resource (Ziraknejad on [Col 1 line 20-25 and Col 6 line 15-25]).

Regarding claim 16 An teaches At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device, cause the computing device to control access to a wireless network by carrying out steps that (An on [0014] teaches a device having a processor to executes instruction stored on memory. See also Fig 6 and text on [0102-0104 and 0108-0109] teaches a processor to execute instruction stored on memory for managing sharing of wireless network login passwords);
receiving an [[encrypted]] request from a nearby computing device to access the wireless network, wherein the [[encrypted]] request includes user information associated with the nearby computing device (An on [0016-0018, 0037 and 0042] teaches a request from user terminal at the server to share with it the login password to access the wireless network. Further teaches the non-administrative/guest user uses a terminal to send a sharing request for the login password of a nearby authenticated wireless network. The wireless network login password sharing server will determine a nearby authenticated wireless network and send to the non-administrative/guest terminal that sent the sharing request the login password of the determined nearby authenticated wireless network. See on [0049] teaches the authentication request may additionally include information associated with the user and/or business information. See also on [0022 and 0030] teaches the authentication request includes identifying information of wireless network to wireless network login password sharing server);
determining, based on the user information included in the encrypted request, that the nearby computing device is known to the computing device  (An Fig 4 and text on [0044-0049 and 0065-0068] teaches a process of authenticating a terminal as an administrative terminal based on authentication request containing identifying information may also include information associated with the user and further based on the first identifying information matches the second identifying information and the newly configured login password matches the authentication code, the terminal is determined to be an administrative terminal);
receiving an approval for the nearby computing device to access the wireless network (An on [0018] teaches when a non-administrative or guest user desires to gain access to an authenticated wireless network (e.g., a wireless network for which the login password has been authorized to be shared by the wireless network login password sharing server. See on [0016] teaches wireless network requires a terminal to provide the correct login password before the terminal is permitted to log in to the network);
providing, to the nearby computing device, information that: causes the nearby computing device to enter a password for the wireless network into a password input field to enable the nearby computing device to access the wireless network (An on [0037 and 0097] teaches matching the first identifying information and second identifying information (i.e. information causes the password to be shared) and if match is found then the login password of wireless network is permitted to be shared with device (i.e. to access wireless network). See on [0022] teaches the administrative user would like to authorize the sharing of the login password of wireless network 30 with non-administrative/guest terminals. See also on [0031-0033] teaches receiving sharing authorization notification and share the login password of wireless network. See also on [0049] teaches sending an authentication request containing additional information which will enable sharing of the login password with other device to access wireless network).
An fails to explicitly teach and determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another and prevents the nearby computing device from providing the password to other computing devices, however Alexander from analogous art teaches and prevents the nearby computing device from providing the password to other computing devices (Alexander on [0008 and 0017] teaches A shared password may not be visible to the shared-with user (i.e. format of password which is not visible to user). This can prevent a shared-with user from further sharing the password with another. See on [0024] teaches the shared credentials may or may not be visible on the mobile devices of Users B-D. In this way, a user with whom the credential has been shared cannot share it with another user who may not be authorized. See on [0027] teaches the user may also set conditions for sharing the password via an interface provided by the social network provider or via an interface provided by an application on the user's device itself. When the conditions are met, the device can directly share the credential with one or more other users, or send a message to the server to cause the server to share the credential with authorized other users (i.e. indicating user can not directly share password without condition being met)).
Although the combination of An and Alexander teaches device satisfying proximity threshold, but the combination fails to explicitly teach receiving an encrypted request, and determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another, however Ziraknejad from analogous art teaches receiving an encrypted request (Ziraknejad on [Col 3 line 44-60] teaches receiving encrypted form of password and determining a signal strength of the wireless link between the first electronic device and the second electronic device; determining that the signal strength satisfies a threshold level, wherein the threshold level corresponds to distance to automatically restrict access to the first electronic device);
 and determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device and the computing device are proximate to one another (Ziraknejad [Col 3 line 20-30 and Col 60-67] teaches in response to receiving the message from the second electronic device, determining a signal strength of the wireless link between the first electronic device and the second electronic device; and determining that the signal strength satisfies a threshold level, wherein the threshold level corresponds to sufficient proximity to allow access to the first electronic device based on the presence of the second electronic device. Providing the password (i.e. encrypted request) is based at least in part on determining that the signal strength satisfies the threshold level. See also on [Col 8 line 30-50] teaches the device 110 may be considered to be in proximity to the resource 120 when a distance or measure indicative of distance satisfies a predetermined threshold, GPS data or WI-FI triangulation data for one or both devices 110, 120 can be used to verify that the distance between the devices 110, 120 is less than or equal to a maximum distance threshold. This thresholds that are used to determine whether proximity has been achieved may be set by the system provider or an administrator. See also on [Col 20 line 40-60] teaches The first electronic device receives, over the wireless communication link, a message from a second electronic device, e.g., device 110, that is in proximity to the first electronic device. If the first electronic device determines that the threshold is satisfied, and thus that the minimum level of proximity is achieved, the process continues. If the first electronic device determines that the threshold is not satisfied, and thus the second electronic device is too far away).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ziraknejad into the combined teaching of An and Alexander by having proximity strength threshold satisfied between two devices. One would be motivated to do so in order to grant access to a user based on the proximity of trusted device and a user can automatically unlock or otherwise obtain access to a resource by simply bringing a trusted device in proximity of the resource (Ziraknejad on [Col 1 line 20-25 and Col 6 line 15-25]).
Regarding claim 21 An teaches At least one non-transitory computer readable storage medium configured to store instructions that, when executed by at least one processor included in a computing device (An on [0014] teaches a device having a processor to executes instruction stored on memory. See also Fig 6 and text on [0102-0104 and 0108-0109] teaches a processor to execute instruction stored on memory);
enable the computing device to access a wireless network, by carrying out steps that include: (An on [0004] teaches device for managing and sharing password to access wireless network);
(An on [0016-0018, 0037 and 0042] teaches a request from user terminal at the server to share with it the login password to access the wireless network. Further teaches the non-administrative/guest user uses a terminal to send a sharing request for the login password of a nearby authenticated wireless network. The wireless network login password sharing server will determine a nearby authenticated wireless network and send to the non-administrative/guest terminal that sent the sharing request the login password of the determined nearby authenticated wireless network. See on [0049] teaches the authentication request may additionally include information associated with the user and/or business information. See also on [0022 and 0030] teaches the authentication request includes identifying information of wireless network to wireless network login password sharing server);
and in response to the nearby computing device (1)  (An Fig 4 and text on [0044-0049 and 0065-0068] teaches a process of authenticating a terminal as an administrative terminal based on authentication request containing identifying information may also include information associated with the user and further based the first identifying information matches the second identifying information and the newly configured login password matches the authentication code, the terminal is determined to be an administrative terminal);
 receiving information from the nearby computing device that causes the computing device to: enter a password for the wireless network into a password input field to enable the nearby computing device to access the wireless network, (An on [0037 and 0097] teaches matching the first identifying information and second identifying information (i.e. information causes the password to be shared) and if match is found then the login password of wireless network is permitted to be shared with device (i.e. to access wireless network). See on [0022] teaches the administrative user would like to authorize the sharing of the login password of wireless network 30 with non-administrative/guest terminals. See also on [0031-0033] teaches receiving sharing authorization notification and share the login password of wireless network. See also on [0049] teaches sending an authentication request containing additional information which will enable sharing of the login password with other device to access wireless network).
An fails to explicitly teach determine, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device(Alexander on [0008 and 0017] teaches A shared password may not be visible to the shared-with user (i.e. format of password which is not visible to user). This can prevent a shared-with user from further sharing the password with another. See on [0024] teaches the shared credentials may or may not be visible on the mobile devices of Users B-D. In this way, a user with whom the credential has been shared cannot share it with another user who may not be authorized. See on [0027] teaches the user may also set conditions for sharing the password via an interface provided by the social network provider or via an interface provided by an application on the user's device itself. When the conditions are met, the device can directly share the credential with one or more other users, or send a message to the server to cause the server to share the credential with authorized other users (i.e. indicating user can not directly share password without condition being met)).
(Alexander on [0001]).
Although the combination of An and Alexander teaches device satisfying proximity threshold, but the combination fails to explicitly teach determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device, However Ziraknejad from analogous art teaches receiving an encrypted request (Ziraknejad on [Col 3 line 44-60] teaches receiving encrypted form of password and determining a signal strength of the wireless link between the first electronic device and the second electronic device; determining that the signal strength satisfies a threshold level, wherein the threshold level corresponds to distance to automatically restrict access to the first electronic device);
determining, based on a satisfaction of a proximity threshold associated with the encrypted request, that the nearby computing device(Ziraknejad [Col 3 line 20-30 and Col 60-67] teaches in response to receiving the message from the second electronic device, determining a signal strength of the wireless link between the first electronic device and the second electronic device; and determining that the signal strength satisfies a threshold level, wherein the threshold level corresponds to sufficient proximity to allow access to the first electronic device based on the presence of the second electronic device. Providing the password is based at least in part on determining that the signal strength satisfies the threshold level. See also on [Col 8 line 30-50] teaches the device 110 may be considered to be in proximity to the resource 120 when a distance or measure indicative of distance satisfies a predetermined threshold, GPS data or WI-FI triangulation data for one or both devices 110, 120 can be used to verify that the distance between the devices 110, 120 is less than or equal to a maximum distance threshold. This thresholds that are used to determine whether proximity has been achieved may be set by the system provider or an administrator. See also on [Col 20 line 40-60] teaches The first electronic device receives, over the wireless communication link, a message from a second electronic device, e.g., device 110, that is in proximity to the first electronic device. If the first electronic device determines that the threshold is satisfied, and thus that the minimum level of proximity is achieved, the process continues. If the first electronic device determines that the threshold is not satisfied, and thus the second electronic device is too far away).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ziraknejad into the combined teaching of An and Alexander by having proximity strength threshold satisfied between two devices. One would be motivated to do so in order to grant access to a user based on the proximity of trusted device and a user can automatically unlock or otherwise obtain access to a resource by simply bringing a trusted device in proximity of the resource (Ziraknejad on [Col 1 line 20-25 and Col 6 line 15-25]).


Regarding claim 2, 9 and 17 the combination of An, Alexander and Ziraknejad   teaches all the limitation of claim 1, 8, and 16 respectively,  Ziraknejad  further teaches wherein the proximity strength threshold is associated with a Received Signal Indication (RSSI) that is established by a wireless communications component of the computing device (Ziraknejad on [Col 3 line 20-40, Col 8 line 20-40 and Col 20 line 45-60] teaches receiving the message from the second electronic device, identifying, based on the message, the second electronic device or a user associated with the second electronic device; and accessing data indicating a signal strength threshold designated for the second electronic device or a user associated with the second electronic device, wherein the signal strength threshold indicates a signal strength that represents a user-selected level of proximity for providing access to the first electronic device).
(Ziraknejad on [Col 1 line 20-25 and Col 6 line 15-25]).

Regarding claim 3, 10 and 18 the combination of An, Alexander and Ziraknejad   teaches all the limitation of claim 1, 8, and 16 respectively, An further teaches prior to receiving the approval:P34946US1/27520US.13Response to Office Action dated June 20, 2019Application No. 15/721,133 presenting a notification that the nearby computing device is requesting to access the wireless network (An on [0031-0032] teaches receiving the sharing authorization notification from authorization module 103, responds to the sharing request submitted by non-administrative terminal 20 for wireless network 30 and shares with non-administrative terminal 20 the login password for wireless network 30 authenticated by the administrative terminal);
wherein the approval corresponds to a selection provided by way of a user interface in which the notification is displayed (An on [0004, 0024, 0028-0030 and 0054] teaches a user can select a selectable element displayed in a user interface displayed in one of such devices to upload the WiFi password via an application installed on the device to a server such that the WiFi password can be shared with other users).
Regarding claim 4, 11, 19  and 22 the combination of An, Alexander and Ziraknejad  teaches all the limitation of claim 1, 8, 16 and 21 respectively, the combination of An and the cited portion of Alexander fails to teach wherein the information renders the nearby computing device incapable of accessing wireless network after a threshold period of time is satisfied , however Alexander on different section further teaches wherein the information renders the nearby computing device incapable of (Alexander on [0005, 0019-0022, 0030 and 0033] teaches The signal can also include a time, a date, a time range and a date range. The password can be shared with other users at the time and date, within a temporal threshold around the time and date or within the time and date range).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Alexander into the teaching of An by having password not accessible after threshold period of time. One would be motivated to do so in order to enhance the security of the password storing and providing to system (Alexander on [0001]).
Regarding claim 6, 13 and 20 the combination of An, Alexander and Ziraknejad  teaches all the limitation of claim 1, 8, and 16 respectively, An further teaches wherein identifying  the user information comprises; comparing the user information to prior user information provided by the nearby computing device that is stored at the computing device (An on [0027, 0032,0042, 0062, 0066 and 0097] teaches comparing the first identifying information to the second identifying information, the server can determine whether the wireless network used by the terminal to send the feedback response in step 406 is the same wireless network that was used by the terminal when it had sent the authentication request stored in storage. See also on [0064] teaches server identifying user of terminal. See also on [0071] teaches after determining that the terminal is an administrative terminal for the wireless network, the server determines that the wireless network is authenticated and the server is authorized to share the login password for the wireless network with requesting non-administrative terminals).
Regarding claim 7 and 14 the combination of An, Alexander and Ziraknejad teaches all the limitation of claim 1 and 8 respectively, An further teaches wherein the method further comprises, prior to providing the information to the nearby computing device (An on [0016] teaches the wireless network requires a terminal to provide the correct login password before the terminal is permitted to log in to the network).
establishing a secure communication link with the nearby computing device to enable the computing device to provide the information to the nearby computing device in a secure manner (An on [0016, 0054 and 0081] teaches A non-administrative user using a non-administrative terminal may seek to log in to a password-protected authenticated wireless network nearby to the non-administrative terminal's current geographic location. For example, the non-administrative user may comprise a user who is a visitor to an establishment/business that provides a password protected wireless network).
Regarding claim 15 the combination of An, Alexander and Ziraknejad   teaches all the limitation of claim 14 above, An further teaches wherein the user information associated with the nearby computing device includes a device identifier (An on [0048, 0056 and 0083] the name of the wireless network (SSID, Service Set Identifier), the physical location of the wireless router (MAC, Media Access Control) associated with the wireless network, or geographic location information (GPS, Global Positioning System) associated with the wireless network);
Ziraknejad teaches computing device manages a data structure that correlates the device identifier to a key that establishes the secure communication link (Ziraknejad on [Col 7 line 65-67 and col 8 line 1-5] the device 110 and the resource 120 may store identifiers that allows the devices to identify each other, the resource 120 may store encryption keys or shared secret information (e.g., a unique link key corresponding to the pairing of the device 110 with the resource 120) allowing the devices to communicate securely or prove their identity to each other. See also on [Col 13 line 1-5] teaches the mobile device 110 can store a device identifier for the resource 120, and the device the resource 120 can store and identifier for the device 110).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ziraknejad into the combined teaching of An and Alexander by device (Ziraknejad on [Col 1 line 20-25 and Col 6 line 15-25]).

Claims 5, 12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over An (US 20160205087) in view of Alexander (US 20150278510) in view of Ziraknejad et al (hereinafter Ziraknejad) (US 10231128) and further in view of Ferguson-Jarnes et al (hereinafter Ferguson-Jarnes) (US 20140233545).

Regarding claim 5, 12 and 23 the combination of An, Alexander and Ziraknejad teaches all the limitations of claim 4, 11 and 22 respectively, the combination fails to explicitly teach wherein the password is a pre-shared key (PSK) for a WiFi Protected Access (WPA) network or a WiFi Protected Access II (WPA2) network, however Ferguson-Jarnes from analogous art teaches wherein the password is a pre-shared key (PSK) for a WiFi Protected Access (WPA) network or a WiFi Protected Access II (WPA2) network (Ferguson-Jarnes on [0020, 0026-0027, 0037-0038 and 0054] teaches a Pre-Shared Key (PSK), a Wired Equivalent Privacy (WEP) encryption key, a Wi-Fi Protected Access ( WPA1/WPA2) password, a Wi-Fi Protected Access ( WPA)).
Thus, it would have been obvious to one ordinary skill in the art before the effective filing date to implement the teaching of Ferguson-Jarnes into the combined teaching of An, Alexander and Ziraknejad by having password format as pre-shared key of WPA1/WPA2. One would be motivated to do so in order to establish a secure wireless network connection with the wireless device (Ferguson-Jarnes on [0020 and 0026-0027). 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Stanton (US 10680811) Systems and methods for facilitating access to one or more geographic locations are provided. For example, a system may include a server storing a security engine. The security engine may facilitate the aggregation of information from entrants and geographic locations. The security engine may determine, based on the information received, whether an entrant is cleared to enter a geographic location. After determining that the entrant is cleared to enter, the security engine may send a security key to an entrant. The security key may be a passcode for a lock box, a security system, or the like. In some aspects, the security key is used in combination with RFID and/or Near Field Communication ("NFC") technology to facilitate access.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOEEN KHAN whose telephone number is (571)272-3522.  The examiner can normally be reached on 7AM-5PM EST M-TH Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/MOEEN KHAN/Examiner, Art Unit 2436        

/KENDALL DOLLY/Primary Examiner, Art Unit 2436